83205: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26129: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83205


Short Caption:ANDERSON VS. WARDENCourt:Supreme Court


Related Case(s):83398, 83540


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CF-1909009Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerArnold Keith Anderson
					In Proper Person
				


RespondentWilliam A. GittereAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/13/2021Filing FeeFiling Fee due for Petition. (SC)


07/13/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition. (SC)21-20187




07/13/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-20189




07/13/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-20191




07/30/2021Notice/IncomingFiled Certificate of Service by Mailing (Writ of Mandamus). (SC)21-22222




07/30/2021Notice/IncomingFiled Proper Person Appellant's Application to Proceed Informa Pauperis (Filing Fees/Service Only). (SC)21-22223




08/12/2021Order/ProceduralFiled Order Waiving Filing Fee. Petitioner is seeking a waiver of the filing fee for this original proceeding, asserting indigence and inability to pay it.  Good cause having been demonstrated, the motion is granted.  NRAP 21(g).  No filing fee is due in this matter.  (SC)21-23477




09/09/2021Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus or Prohibition. "ORDER the petition DENIED." JH/RP/LS. (SC)21-26129




10/04/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-28345




10/04/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)


10/04/2021OtherReturned Unfiled Document - Petition for Rehearing. (SC)21-28440





Combined Case View